Title: Thomas Jefferson to Charles A. Scott, 9 February 1811
From: Jefferson, Thomas
To: Scott, Charles A.


          
            Sir
            Poplar Forest Feb. 9. 11.
          
           On my arrival here I found that at the time of the breach of Callaway’s dam, he had in his mill as much wheat as could be stowed in it, and besides this a great deal lodged in the town, to be taken into his mill as soon as room could be made. on the breach of his dam, he gave up what was in town, which was immediately by the owners sent down the river. but he refused to redeliver any of that in his mill, of which mine was a part. on my having application made to him after my arrival here he promised I should have his first grindings to the amount of half my crop, and that if the temporary stoppage made in his dam should give way before the remaining half should be ground, he would immediately redeliver it; in which event I shall leave orders for it to be sent immediately to your mill. Callaway’s mill was expected to recommence work yesterday; but it is now said she will not till the day after tomorrow.  his general terms are 5½ bushels of wheat for a barrel of flour, and if it proves to be superfine he recieves half a dollar in addition.  my wheat having been got out with a machine (and there is but one other in the neighborhood) he recieves 5½ bushels, and gives a barrel of flour, warranted superfine at the Richmond inspection.  in both cases he furnishes the barrel. the difference of my bargains with him and Shoemaker is only that between half a bushel of wheat taken by him and the 2/6 for the barrel taken by Shoemaker.
          
            Accept the assurances of my esteem & respect
            
 Th: Jefferson
          
        